Citation Nr: 1609635	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-05 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This issue was previously remanded by the Board in May 2014 and August 2015 for additional evidentiary development.  The issue of entitlement to service connection for hypertension was also remanded in August 2015, however has been granted in a subsequent October 2015 rating decision.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2013 videoconference hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The evidence of record establishes that the Veteran had a left elbow disorder which clearly and unmistakably existed prior to his period of service.
 
2.  The medical evidence clearly shows that the Veteran's pre-existing left elbow disorder was not permanently aggravated beyond the natural progression of the disease during his period of service.
 
3.  The preponderance of competent evidence of record is against a finding that the Veteran has a current left elbow disorder that is etiologically related to his period of service.
CONCLUSION OF LAW

The criteria for service connection for left elbow disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this claim in August 2015. 

The Board's Remand instructed the RO to schedule the Veteran for appropriate VA examinations to the determine the etiology of the Veteran's left elbow disorder and readjudicate the claim.  The Veteran was scheduled for and attended an October 2015 VA examination.  The examiner provided the requested opinion.  The matter was readjudicated in an October 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a December 2008 letter and subsequent letters throughout the course of the appeal of the evidence and information necessary to substantiate his claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  The December 2008 notice letter was provided prior to the February 2009 rating decision on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, and identified private treatment records.  VA has attempted to obtain Social Security records, however, a response from the Social Security Administration National Records Center indicated that the Veteran's records medical records had been destroyed.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, or private medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA examination in October 2015 for his claimed left elbow disorder.  The Veteran has not argued, and the record does not reflect that the October 2015 VA examination is inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided a well-reasoned and adequately supported opinion. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issue on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to service connection.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id.  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  It is of note, that there is no evidence of record that the Veteran's has a left elbow disorder which would qualify as a "chronic" disability under these provisions. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Essentially, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

VA's Office of General Counsel  has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for a left elbow disorder.  He contends that his current left elbow disorder first manifested during his period of service and it is related to his period of service.  Specifically, the Veteran alleged at his April 2013 Travel Board hearing that he dove for cover and hit his elbow, resulting in it swelling.

A review of the Veteran's service treatment records indicates that the Veteran reported surgery on his left elbow when he was 17.  The Veteran also indicated that he had experienced a "painful or 'trick' shoulder or elbow."   An October 17, 1968 Memorandum of record from a private physician to the Selective Service Board certifies that the physician treated the Veteran in December 1964, resulting in a resection of the Veteran's olecranon bursa for olecranon bursitis of the left elbow.   The Veteran also noted a left elbow disorder at his separation examination.  Service treatment records do not contain any treatment for, or complaints of, a left elbow disorder.  The Veteran seemingly confirmed that he did not seek treatment for a left elbow disorder while in service during his testimony at the April 2013 videoconference hearing.  

The Veteran's October 2015 VA examiner diagnosed olecranon bursitis of the left elbow.  The examiner noted that the Veteran had a bursa sac removed in 1964 and again in 2008.  The Veteran developed a staph infection pursuant to the surgery in 2008 and had to undergo an additional surgery and prolonged treatment for the infection.   Diagnostic testing was performed and there was no evidence of degenerative or traumatic arthritis.  There were no other significant diagnostic test findings or results.  

Pursuant to the Board's August 2015 Remand directives, the examiner concluded that the Veteran's left elbow disorder clearly and unmistakably existed prior to the entrance into service.  The examiner further stated that the Veteran's clearly and unmistakably pre-existing left elbow disorder did not increase in severity beyond the natural progression of the disorder during active duty.  In reaching this conclusion, the examiner cited the medical records documenting a resection of the left olecranon bursa for olecranon bursitis prior to entrance into service.  The examiner further noted that there was no documentation in the Veteran's military records of "left elbow pain, injury, or any other symptoms while on active military service."  Lastly, the examiner concluded that any other left elbow disorder, specifically left elbow tenosynovitis, was less likely than not related to his military service.

At the outset of this analysis, the Board has considered whether a left shoulder disability was noted at entry given the past injury and surgical treatment discussed.  However, given that the language generally spoke to events that had occurred several years before, the Board concludes that a thoracic condition was not "noted" at entry for the purposes of 38 U.S.C.A. § 1153.  Thus, the Veteran is presumed sound unless there is clear and unmistakable evidence of a preexisting disability.

In this regard, the October 2015 VA medical opinion is highly probative in that it is well-reasoned, based on current medical knowledge, and grounded in the facts that are specific to the Veteran's case, including the history documented at the time of the Veteran's history.  Moreover, the VA examiner's conclusion that a left shoulder disability preexisted service has not been questioned by any competent evidence on the subject.  As such, this opinion is entitled to great weight.

The Board has considered the Veteran's lay assertions with respect to his claimed left elbow disorder.  The Veteran, as a lay person, is competent to report what comes to him through his senses, and he is able to competently report the onset of symptoms in the left elbow.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Here, the Board does not doubt the Veteran's reports regarding the onset of his left elbow problems.  However, the October 2015 VA examiner found that the evidence clearly and unmistakably showed that the Veteran had a pre-existing left elbow disorder.  This conclusion was based on the Veteran's reported history of the progression of his problems, as well as the medical evidence of record.

The Board does acknowledge the possibility that the Veteran may sincerely believe that his previous left elbow disorder prior to his enlistment is wholly different from the symptomatology currently associated with his left elbow disorder.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular left elbow disorder, as this is not something that a lay person can readily perceive, but rather requires knowledge of the internal workings and pathology of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, the service treatment records suggest that the Veteran's left elbow symptomatology existed prior to service, and the VA examiner, in an uncontradicted medical opinion, concluded that the evidence of record clearly and unmistakably showed that the Veteran's left elbow disorder existed prior to service.  As such, the Board concludes that the evidence of record clearly and unmistakably establishes the fact that the Veteran's left elbow disorder existed prior to his period of service.

As noted, the enlistment examination and documentation from the Veteran's private physician did clearly note that the Veteran had a history of injury and surgery several years prior to service.  Taken with the findings and conclusions of the VA examiner, the evidence has established that the Veteran's left elbow disorder clearly and unmistakably existed prior to service.  Thus, the issue on appeal becomes whether it is clear and unmistakable that the Veteran's pre-existing left elbow disorder was not aggravated during service.  38 U.S.C.A. § 1111.  Based on a comprehensive review of the claims folder, the October 2015 VA examiner concluded that the Veteran's left elbow disorder was clearly and unmistakably not aggravated by his period of service.  

When rendering this opinion and providing rationale to support it, the VA examiner was fully aware of the Veteran's reported medical history and considered his reports in conjunction with a review of the medical evidence.  Thus, the Board finds the VA examiner's 2015 opinion to be highly probative evidence and entitled to great weight.  Additionally, the examiner's opinion is not contradicted by any medical evidence.  It is therefore found to be the most probative evidence of record.

In addition, the competent evidence of record weighs against a finding that the Veteran's current left elbow disorder is etiologically related to his period of service, to include his lay testimony as to an undocumented left elbow injury while in service.  The only medical nexus opinion of record weighs heavily against the Veteran's claim.  The October 2015 VA examiner opined that the Veteran's current left elbow disorder is associated with his pre-existing left elbow disorder and the development of any symptoms and resulting treatment are consistent with the natural progression of the disease.  The VA examiner supported his medical conclusion by providing a comprehensive medical statement that reflected consideration of the evidence of record.  The record presents no competent medical opinion in favor of the claim.  Although the Veteran may sincerely believe to the contrary, he is simply not competent to opine as to whether his history of symptoms represents progression beyond the natural progress of the disease.

As described, the evidence of record clearly and unmistakably shows that the Veteran had a left elbow disorder which existed prior to service, and the evidence clearly and unmistakably establishes that the pre-existing left elbow disorder was not permanently aggravated by the Veteran's military service.  As such, the presumption of soundness has been rebutted and the Veteran's claim for service connection for a left elbow disorder is denied.  Moreover, the Veteran does not have any currently diagnosed left elbow disorder that has been related to his period of service.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.



ORDER

Entitlement to service connection for a left elbow disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


